NORVELL, Justice.
The briefs and arguments filed in this cause were considered by us in connection with our disposition of Cause No. 12784, styled Falfurrias Creamery Co. v. City of Laredo; Tex.Civ.App., 276 S.W.2d 3S1, and the holdings set forth in the opinion disposing of that case control the disposition of the present appeal. The facilities of the appellant, Metzger Dairy of San Antonio, have been duly inspected by the Health Department of the City of San Antonio. The Health Officer of the City of Laredo refused to accept such inspection but insisted upon making his own, under the provisions of the milk ordinance of the City of Laredo. The appellant made an application for a permit which was sufficient under the valid provisions of the ordinance, but refused to pay the fees required by the invalid provisions of the ordinance.
For the reasons stated in the Falfurrias case, the judgment of the trial court sustaining the ordinance is reversed and this cause remanded for such other proceedings as may be necessary and not inconsistent with this opinion or that rendered by this Court in said Cause No. 12784.